 

 

 

USDC SDNY

  
  

  

 

 

 

 

UNITED STATES DISTRICT COURT boculs ONT
PLECTRORICALTY FILED
SOUTHERN DISTRICT OF NEW YORK AEA BASRA AS OURS
nnn nnnnneennneene cnn eeeeenn eee ee enennneeneeneenennnen x DOC #
CESARIO GARCIA ESPINDOLA, GABRIEL — : DATE FILES. 2-/ 242 O
IBARRA, and VICTORIA MANUEL GARCIA pecan nat sr SS
GAMBOA individually and on behalf of similarly
situated,
Plaintiffs, ORDER
v. 19-CV-1026 (VSB) (KNF)

PIZZA STOP CORP. (D/B/A PIZZA STOP), 2166
FREDERICK DOUGLASS BLVD CORP. (D/B/A :
PIZZA STOP), BILUR LALA, LENNY DOE,
DAVID DOE, and ARI DOE,

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On December 30, 2019, the Court: (i) denied the defendants’ motion for attorneys’ fees,
without prejudice, because the defendants sent ex parte “contemporaneous billing records”
attached to their December 17, 2019 letter to the Court, claiming they “contain privileged and
confidential attorney-client work product and communications”; and (ii) directed the defendants
to refile their motion, “which must be supported by admissible evidence.” Docket Entry No. 59.
The defendants refiled their motion for attorneys’ fees, supporting it with their counsel’s
declaration and Exhibit A, which counsel asserts “is a redacted billing statement reflecting
Defendants’ reasonable attorneys’ fees and costs.” Docket Entry No. 62. The plaintiffs
challenge the redaction of Exhibit A and the fee application.

The defendants neither sought nor obtained permission to file “a redacted billing
statement” based on the assertion of privilege. No explanation of the information contained in

Exhibit A was provided by the defendants’ counsel, including the basis for redacting the amount

 
 

of attorneys’ fees requested in Exhibit A. The defendants submitted no evidence identifying any
attorney(s) who claims hours or the claiming attorney’s experience, reputation and ability. The
defendants had two opportunities to make and support their motion for attorneys’ fees with
admissible evidence, but they failed to do so. Accordingly, the defendants’ motion for attorneys’
fees, Docket Entry No. 60, is denied, with prejudice.

Dated: New York, New York
February 21, 2020 SO ORDERED:

[Cevimn Unthanwt rK
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
